Exhibit 10(jjj)

CLEVELAND-CLIFFS INC

Amendment No. 1

to

Long-Term Incentive Program Participant Grant and Agreement

for

Joseph A. Carrabba

This Amendment No. 1 is executed as of the date set forth below by
Cleveland-Cliffs Inc (the “Company”);

WITNESSETH:

WHEREAS, effective May 8, 2000, Cleveland Cliffs Inc (the “Company”) established
the Cleveland-Cliffs Inc Long-Term Incentive Plan (the “Incentive Plan”) in
order to attract and retain executives and other key employees of the Company
and its subsidiaries and to align their interests directly with the interests of
the shareholders of the Company by increasing the Company’s long-term value and
exceeding the performance of peer companies; and

WHEREAS, in conjunction with the Incentive Plan, the Company entered into a
Long-Term Incentive Plan Participant Grant and Agreement Year 2006 (“2006
Participant Grant”) with certain eligible employees, including Joseph A.
Carrabba (the “Carrabba 2006 Participant Grant”);

WHEREAS, the Company reserved the right to amend any 2006 Participant Grant
pursuant to its Section 5.7; and



--------------------------------------------------------------------------------

WHEREAS, the Company desires to amend the Carrabba 2006 Participant Grant in
order to grant additional Performance Shares and Retention Units, effective
September 1, 2006;

NOW, THEREFORE, pursuant to Section 5.7 of the 2006 Participant Grant,
Carrabba’s 2006 Participant Grant is hereby amended, effective September 1,
2006, as follows:

(1) The ninth “WHEREAS” clause of the Preamble of Carrabba’s 2006 Participant
Grant is hereby amended by the deletion of such clause in its entirety and the
substitution in lieu thereof of new clauses to read as follows:

“WHEREAS, on May 8, 2006 (“Date of First Grant”) the Committee authorized the
granting to the Participant of Seven Thousand Fifty Five (7,055) Performance
Shares and an additional One Thousand Two Hundred Forty Five (1,245) Retention
Units covering the incentive period commencing January 1, 2006 and ending
December 31, 2008 (“Incentive Period”) under the Incentive Program, which
Performance Shares and Retention Units were split in half, effective June 30,
2006, thus providing the Participant Fourteen Thousand One Hundred Ten
(14,110) Performance Shares and Two Thousand Four Hundred Ninety
(2,490) Retention Units following the split; and

WHEREAS, on September 1, 2006 (“Date of Second Grant”) the Committee authorized
the granting to the Participant an additional Fourteen Thousand One Hundred Ten
(14,110) Performance Shares and Two Thousand Four Hundred Ninety
(2,490) Retention Units covering the Incentive Period under the Incentive
Program; and”



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, by its appropriate officer, duly authorized,
has executed this Amendment No. 1 as of this 15th day of September , 2006.

 

CLEVELAND-CLIFFS INC

By:

 

/s/ Randy L. Kummer